United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
DEPARTMENT OF DEFENSE, MISSILE
DEFENSE AGENCY, Fort Belvoir, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1905
Issued: April 8, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 14, 2013 appellant filed a timely appeal from a July 15, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for a
prerecoupment hearing.1 Because more than 180 days elapsed from the most recent merit
decision dated January 16, 2013 and pursuant to the Federal Employees’ Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of
this case.

1

The Board notes that appellant timely requested an oral argument before the Board. By letter dated
December 12, 2013, the Clerk of the Board requested that appellant submit the issues to be argued, as well as the
reasons why oral argument was necessary and advised that oral arguments were only held in Washington, DC.
Appellant was asked to confirm his request for oral argument. He did not respond to this request. Accordingly, the
Board in its discretion has proceeded to adjudicate the appeal as submitted on the record.
2

5 U.S.C. § 8101 et seq.

On appeal, appellant contends that OWCP erred in denying his request for a
prerecoupment hearing as he had previously timely filed a request.
ISSUE
The issue is whether OWCP properly denied appellant’s request for a prerecoupment
hearing as untimely.
FACTUAL HISTORY
On May 7, 2010 appellant, then a 43-year-old auditor, alleged that on October 11, 2009
while he was in Iraq and performing physical fitness he felt a pop in his back and his left arm
went numb immediately. OWCP accepted the claim for upper infraspinatus arm and shoulder
sprains, neck sprain and C5-6, C6-7 herniated discs (left forminal) with left C-7 cervical
radiculopathy. It placed appellant on the periodic rolls for temporary total disability effective
July 5, 2011. OWCP authorized cervical surgery which was performed on July 27, 2011.
Appellant returned to full-duty modified work on June 20, 2012 with no loss of wages.
On October 3, 2012 OWCP informed appellant of its preliminary determination that he
received an overpayment of compensation in the amount of $16,606.33, because he was paid in
error for the period June 20 through August 25, 2012. It found that appellant was at fault in the
creation of the overpayment as he accepted payments he knew or should have known were
incorrect. Appellant was asked to complete an enclosed overpayment recovery questionnaire
and submit supporting financial documents. Additionally, OWCP notified him that, within 30
days of the date of the letter, he could request a telephone conference, a final decision based on
the written evidence or a prerecoupment hearing.
On October 29, 2012 appellant requested a prerecoupment telephonic hearing before an
OWCP hearing representative.
By decision dated January 16, 2013, an OWCP hearing representative vacated the
October 3, 2012 preliminary overpayment determination and remanded the case as she was
unable to determine whether the calculations were correct. She found that the record contained
no evidence as to appellant’s actual earnings upon his return to work.
On May 12, 2013 OWCP informed appellant of its preliminary determination that he
received an overpayment of compensation in the amount of $16,606.33, from June 20 through
August 25, 2012, after he returned to work without wage loss. It found that appellant was
without fault in the creation of the overpayment in the amount of $2,726.41 for the period
June 20 to 30, 2012, but was at fault for the remaining amount of $13,879.92 from July 1 to
August 25, 2012. OWCP informed appellant that he had been found at fault in the creation of
the overpayment for the period July 1 to August 25, 2012 as he accepted payments he knew or
should have known were incorrect. It requested that appellant complete the enclosed
overpayment recovery questionnaire and submit supporting financial documents. Additionally,
OWCP notified him that, within 30 days of the date of the letter, he could request a telephone
conference, a final decision based on the written evidence or a prerecoupment hearing.

2

On June 26, 2013 OWCP received appellant’s undated request for a prerecoupment
hearing. The postmark on the attached envelope was June 20, 2013.
By decision dated July 15, 2013, OWCP denied appellant’s request for a prerecoupment
hearing as untimely.
LEGAL PRECEDENT
OWCP regulations on the recovery of overpayments provide that, before collecting the
overpayment, it must provide the claimant with written notice of the fact and amount of the
overpayment, the finding of fault, the right to submit evidence challenging the fact, amount or
finding of fault and the right to request waiver of the overpayment.3 The regulations further
provide that a claimant may request a prerecoupment hearing with respect to an overpayment.4
Failure to request the prerecoupment hearing within 30 days shall constitute a waiver of the right
to a hearing.5 The only right to a review of a final overpayment decision is to the Board.6 The
hearing provisions of 5 U.S.C. § 8124(b) do not apply to a final overpayment decision.7
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for a prerecoupment
hearing as untimely. OWCP notified him of its preliminary determination that he received an
overpayment of compensation in a letter dated May 17, 2013. It informed appellant that he could
request a telephone conference, a prerecoupment hearing or a final decision based on the written
evidence within 30 days of the date of the letter. OWCP’s implementing regulations are specific
as to the 30-day time limitation in which to request a prerecoupment hearing. Appellant’s
request for a prerecoupment hearing was postmarked June 20, 2013 more than 30 days after
OWCP’s notification of overpayment dated May 17, 2013. As provided in OWCP regulations,
his hearing request was therefore untimely and he waived his right to a prerecoupment hearing.8
On appeal, appellant contended that he had filed a timely request for a prerecoupment
hearing on October 29, 2012. The record establishes, however, that an OWCP hearing
representative set aside the October 3, 2012 preliminary overpayment determination. The case
was remanded for further development of the overpayment determination. After development of
the evidence, OWCP issued a new preliminary determination of overpayment on May 17, 2013.
It provided appellant with notification as to a prerecoupment hearing and the necessity to make a
request within 30 days. As noted, OWCP regulations are clear that any request for a hearing
3

20 C.F.R. § 10.431; see also A.G., 58 ECAB 625 (2007).

4

Id. at § 10.432.

5

Id.; see also L.C., 59 ECAB 569 (2008); Willie C. Howard, 55 ECAB 564 (2004).

6

20 C.F.R. § 10.440(b).

7

Id.; see also Philip G. Feland, 48 ECAB 485 (1997).

8

H.K., Docket No. 11-543 (issued November 25, 2011); James B. Moses, 52 ECAB 465 (2001); Earl D. Long, 50
ECAB 464 (1999).

3

must be made within 30 days of the preliminary determination.9 Accordingly, it properly denied
his request for a prerecoupment hearing as it was not timely.10 Appellant also presented
arguments regarding the date he received the May 17, 2013 preliminary notice of overpayment,
incorrect information and the lack of page numbering. None of these arguments is relevant to
the timeliness of his request. He did not establish any error on the part of OWCP in denying his
request for a prerecoupment hearing.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for a prerecoupment
hearing as untimely.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 15, 2013 is affirmed.
Issued: April 8, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

20 C.F.R. § 10.432.

10

Supra note 8

4

